UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1349



JAMES SHANNON DOBY,

                                               Plaintiff - Appellant,

          versus


JO ANNE BARNHART, Commissioner of Social
Security,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-01-376)


Submitted:   April 29, 2004                 Decided:   May 3, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Shannon Doby, Appellant Pro Se. Lisa Gail Smoller, SOCIAL
SECURITY ADMINISTRATION, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James Shannon Doby appeals the district court’s order

accepting the magistrate judge’s recommendation to uphold the

Commissioner’s denial of certain social security benefits. We must

uphold the district court’s determination if the decision is

supported by substantial evidence and the correct law was applied.

See 42 U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589

(4th Cir. 1996).     We have reviewed the record and the district

court’s order and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court.              See Doby v.

Barnhart, No. CA-01-376 (M.D.N.C. Jan. 21, 2003). We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED




                                  - 2 -